Title: To John Adams from François Adriaan Van der Kemp, 18 February 1806
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Olden barneveld 18 Febr. 1806.

I read again your excellent, Lectures, and have now bÿ them be pleased and instructed much more, than with the cursorÿ perusal of them in their former State—It is the historÿ of Nations—resolved in Problems—of which the Solution is to be Search’d for in the Annals of everÿ countrÿ—while the events of more modern times maÿ be considered as So manÿ Corallaries, deducible from the Same data. To a man, not acquainted with human Nature, it maÿ justllÿ be a matter of Surprise, that Posterity will not learn from the misfortunes, neither be instructed bÿ the follies of their ancestors—you have unridled this ænigma—“Que les Sottises des Peres Sont perdues pour leurs Enfants”—Stripes alone Sir! can make an impression on the minds of fools, and the Americans, I am apprehensive, Shall enlarge the vast catalogue of them—who would not be Saved bÿ instruction—trampled madly the blessings, bestowed upon them by Providence, and Sported with the dangers—which threatned their prosperty—Libertÿ—and independence.
You have placed your Subject in a new light, in proving—that these dissensions are not, exclusivelÿ, the inheritance of Republics—nay—but that theÿ belong equallÿ, to all Sorts of governments—Monarchies—and despotics empires not excepted—and are the natural fruits, of unbalanced governments—Never  before was I So convinced of this truth—Having received So manÿ—numberless, proofs I maÿ Saÿ, of your kind indulgence, I must again take the Libertÿ, in proposing Some doubts and questions, for your answering and explanation. Did Davila not distinguish—or rather— if he did not, is there not, and was not there among the Gauls and Germans a distinction between the Authority and power of the Nation—So that bÿ the first theÿ understood nothing but the Executive—bÿ the other—all the united moral Power of the Nation in one bodÿ assembled—and So—the Legislative?—
I Suppose verÿ much, that I am mistaken—but, as is does not influence your arguments, and as I can not compare it with Davila, I Shall be So free to propose my doubts—Pag. 13., the States General in whom resides the entire power of the whole Nation, whom they represent, Seems to you an inaccuracÿ or contradiction in Davila, Saying before (Pag. 10) “that the whole authority of the Nation, was united in the King.” Is this really So? Does Power and authority really Signifÿ the Same thing? Or is the latter rather expressing—that—what is vested and entrusted to the Executive—the first encompassing all what remained in the body of the Nation? And was there indeed entrusted more to the first French kings—than the power of commanding—them as a General—under numerous restrictions—So that theÿ could not even divide the conquered Lands and Spoils of the enemies according their pleasure: In that case the words reside and unite would have been judiciously chosen—Pag. 139 Kings never See with pleasure, or in deed voluntarilÿ these—“Assemblies of the States General, where their authority Seems to be eclipsed, bÿ the Soverein power of the Nation, whose deputies represent the whole bodÿ” and a little before “in whom resides the whole authority of the kingdom”—If I am wrong—I beg you to take no further notice of it.
Pag. 27. you laÿ down in a few words a fundamental principle—which, if never lost of Sight bÿ a legislator—would bestow on everÿ form of government, a considerable Share of Stability—and bestow happiness on its members. It Seems to me a necessarÿ consequence from this principle—deserving regard—“that a man, utterly lost to this aversion and affection is a dispicable wretch”.
P. 28. Is there in human nature Simple benevolence—or an affection for the good of others?
Pag. 42—with a Sensible pleasure I perused your luminous remarks with regard—to the distinction of ranks in modern Republicks—and their utility—From no where this topic could be easier illustrated as from the united Provinces—The Nobles there were Seldom So arrogant—did never pride themselves more upon their blood—than the Patrician families upon theirs—The Latter looked upon a Store-keeper—with pity and Scorn—naÿ properly Speaking—there were at least four classes of the Inhabitants in Holland—Nobles—Patricians— decent antient families, never allied with the former—never having been admitted to the Magistracÿ—and the common people—tradesmen—mechanics—farmers—I was Struk with your remark about the necessity of distinctions in Republics—and am firmly persuaded that no equal Laws without them (Pag. 78) can be long preserved—in Republics at least, where commerce flourish, and riches and population and corruption are vastly increasing—but the question is it—how to effect it? The institution of the Cincinnati did not answer this purpose—might have done it, and may do it yet with new modifications.
You observe, that in a Single Assemblÿ the majority will act tirannicallÿ (Pag. 54) Do you not believe Sir! that even the actual minoritÿ, does it often? experto crede Roberto—In the time of the Revolution in Holland from 85-87—all the affairs were transacted in one assembly—from the delegates of the armed corps—Few individuals controuled allways—but not Seldom the will of the Majority was Silenced—by a few daring Individuals—who compelled the whole bodÿ to Sanction their proceedings; against their inclinations—and better knowledge!
Your Naif description of a Queen of France’s child bed made me Smile, and recalled to my memorÿ—That at the birth of the late Dauphin, in their first frantic joÿ—a new Ribbon was invented—and wore by women of all rank—which fashion Soon Spread over Europe—The colour was borrowed from the excrements of young Louis—the name was—Caca du Dauphin—
You apprehended in 1790—the evils—of having an Atheist at the head of the administration—God forbid—that the intoxication of the Nation maÿ So long be protracted—that theÿ utter the wish again for their ancient Bisshop’s and King—tho in abstracto I have not in abhorrence neither the one or the Other—It matters not, what name you give the Executive—or how It is modelled—either for life—or during a family—if it does not extend to females—if the two other branches—if the judiciarÿ are independent—It matters not—If a Bishop—or a priest or an Elder—or an unhallowed layman explains the Gospel, and learns us our duties; provided no Hierarchÿ is established, and a persecuting Clergÿ is fatteth with the Spoils of the Community: In regard to your prophecies with respect to France—had your discourses not been published in 1790—manÿ would have been inclined to adopt the Sentiment, that theÿ had been written in 1804. Pag. 128 Huguenots—Aignossen—confederates— not quite correct—is from Eidgnossen—a Germ. word—conjurate—which came en vogue and was appropriated to the Switzers—their confederacÿ being called Eÿdgnoschafft—the confedered—Eÿd gnossen—bundtsgnoss except the Etymologÿ of Thuanus is prefered—your’s Seems the most plausible—
My high admiration for this performance must be the apologÿ for my strictures—It is my opinion, that it Shall have now more influence—if generally distributed, than it could have in 90—It is not yet too late to reform—perhaps yet too earlÿ—we have not felt yet the lash—abundance Surround us yet from everÿ Side—one or other foolish—unprofitable contest—maÿ bring us to that point—and you know that for manÿ children the Rod is as requisite as paternal admonitions—If this is America’s case—who certainlÿ is yet far distant from man hood—let Providence—while paternal admonitions have been in vain—inflict this rod—ere it is too late!—
To what worthier task could you dignified retirement be employd—as Stepping in Sullÿ’s tracks—and writing the Memoirs—your private and Public life must contain an invaluable treasure—Your Private conduct before the Revolutionarÿ war—your Transactions—as a citisen—as a chief judge—as an Embassader at Versailles—London St. James and the Hague—which alone might be a precious monument in the Diplomatic career—as vice-president and President—after you retired—when every Step you made—every motion you resolved on—was big with momentous events—then your retirement—I hope at least—that the minutest records Shall by you be delivered to one—who can and will do justice to your claims to the gratitude of Posterity—and Secure you their veneration—you would wrong yourself—you would wrong us—you would wrong our children, if you deliberately bereaved them of the opportunity of making amendments for the follies of their fathers—
Mr mappa observed that the Stile of Davila’s discourses—is more elegant—more chaste and comprehensive together, than that—in which the Letters on the Constitution are written—there Seems to me to be Some truth in this decision—
God be praised!—if the latest Europeans accounts are verified—then the vain presumtuous Corse Shall ÿet be humbled in the dust!
I am with the highest respect / your affectionate and Obliged / Frend and Servt.

Fr Adr Vanderkemp
    It is a common Saÿing in Holland of a Patrician’s Daughter “She carries a Senator’s Seat under her apron” as a Reih Plebejan—whether an Idiot or immoral man—marrÿing her, can be  Sure of the first vacant Seat—in the Senat (vroedschap)
